Opinion issued October 31, 2017




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-17-00743-CR
                            ———————————
                     IN RE CONNIE HARRISON, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Connie Harrison, the complainant in an alleged assault against a family

member that was no billed by a grand jury, has filed a petition and amended petition

for a writ of mandamus challenging the trial court’s denial of her “Amended

Emergency Motion for Hearing to Recuse the Harris County District Attorney’s
Office, For the Appointment of an Attorney Pro Tem to Present This Matter to the

178th Grand Jury . . . and To Stay the Statute of Limitation.”1 We deny the petition.

                                  PER CURIAM

Panel consists of Justices Jennings, Bland, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




1
      The underlying case is Ex Parte Connie Harrison, cause number 1438685 in the
      178th District Court of Harris County, Texas, the Honorable Kelli Johnson
      presiding.
                                           2